Citation Nr: 1502745	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-25 234	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The appellant served in the National Guard. He has recognized service in August 1955 and August 1956.  Based upon length of service, the periods are active duty for training.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Service connection for hearing loss and tinnitus were denied by the RO in an August 2009 rating decision.  The appellant did not appeal the denial, and it became final.  In January 2011, the appellant submitted an application to reopen the claims.  The RO reopened, and subsequently denied, the claims in its August 2011 rating decision.

This case was previously remanded in November 2013 in order to afford the appellant a hearing before the Board.  In April 2014, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO denied entitlement to service connection for hearing loss, and the appellant did not appeal this decision.

2.  Evidence received since the August 2009 rating decision denying service connection for hearing loss relates to the basis for the prior denial.

3.  In an August 2009 rating decision, the RO denied entitlement to service connection for bilateral tinnitus, and the appellant did not appeal this decision.

4.  Evidence received since the August 2009 rating decision denying service connection for bilateral tinnitus relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the August 2009 rating decision with regard to hearing loss is new and material and reopening of the claim of service connection for hearing loss is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The August 2009 rating decision that denied entitlement to service connection for bilateral tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  Evidence received since the August 2009 rating decision with regard to bilateral tinnitus is new and material and reopening of the claim of service connection for bilateral tinnitus is therefore warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

To the extent that the action taken herein below is favorable to the appellant, a full discussion of the VCAA is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Reopening

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

New and material evidence is evidence not previously submitted to agency decisionmakers that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

As noted above, the RO denied the appellant's claims of service connection for hearing loss and bilateral tinnitus in an August 2009 rating decision, finding that there was no competent evidence relating the current hearing loss and tinnitus to service.  That decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Subsequently, the appellant submitted additional evidence relevant to his claims, and the RO reopened the claims in its August 2011 rating decision.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

The evidence received since the August 2009 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  For example, in a January 2011 treatment note a private audiologist opined that the appellant's current bilateral hearing loss and tinnitus were at least as likely as not due to hazardous noise exposure during his active duty for training.  This new evidence addresses a reason for the previous denial, that is, a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513  (1992).  Accordingly, the claims are reopened and will be considered on the merits.


ORDER

The application to reopen the claim of service connection for hearing loss disability is granted.

The application to reopen the claim of service connection for tinnitus is granted.


REMAND

After reviewing the claims file, the Board finds that the issues of entitlement to service connection for a bilateral hearing loss disability and bilateral tinnitus must be remanded so that a VA examination can be performed to determine the nature and likely etiology of the claimed disabilities and whether they are related to service.

Service treatment records indicate that the appellant did not receive treatment during service for hearing loss or tinnitus, and that he first complained of hearing loss and tinnitus in May 2009.  The appellant has averred, however, that his hearing loss and tinnitus began in the summer of 1955 during a stint of active duty training when he served as a tank gunner.  The appellant claims that on one occasion his group was asked to fire several rounds from a 90 mm gun without ear protection, and that ever since he has experienced continuous hearing loss and ringing in his ears.  He stated that these symptoms improved over time but never went away.

Of issue in this case are three separate audiograms which reflect conflicting medical opinions.  The first audiogram was performed in January 2011 by a private audiologist.  During this examination, pure tone averages and Maryland CNC Test results indicated that the appellant had a hearing loss disability pursuant to VA regulations.  See 38 C.F.R. § 3.385.  By way of explanation, the examiner discussed the appellant's role as a tank gunner during active duty training and opined that his hearing loss disability and tinnitus were as likely as not related to service.  However, the examiner did not articulate a rationale for her conclusion, instead merely stating a conclusory finding.  In addition, the examiner's finding did not include an in-depth discussion of potential post-service occupational noise exposure, despite the appellant's claim that he worked as an equipment operator in a construction company.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In August 2011, a VA audiogram was attempted.  During this examination, the VA examiner determined that it was impossible to obtain valid audiological measurements due to the poor reliability of the appellant's responses when compared with the non-behavioral Speech Reception Threshold and Ipsilateral Acoustic Reflex Threshold tests.  In short, the examiner apparently concluded that the non-behavioral testing indicated that the appellant had a minor hearing problem, whereas the behavioral testing indicated a more serious disability, and that this discrepancy reflected exaggeration on the part of the appellant and therefore rendered the results invalid.  Nonetheless, the examiner opined that, given the lengthy period between the appellant's reported hazardous noise exposure and his complaint, as well as reported post-service occupational noise exposure, it was less likely than not that his hearing problems (including tinnitus) were related to service.  The appellant subsequently disputed the examiner's characterization of his examination, claiming that he did not exaggerate but simply could not hear certain words during the test, and stated during his April 2014 Board hearing that the VA examiner was rude and belligerent.  In addition, the Board notes that the VA examiner did not specifically discuss the appellant's claimed exposure to 90 mm fire during training, nor did the examiner discuss the nature of the appellant's post-service occupational noise exposure.  For these reasons, the August 2011 VA audiogram is grounded on incomplete findings and is therefore inadequate.

In February 2013, a third audiogram was obtained with a private audiologist.  The results of this test indicated that the appellant's hearing loss had gotten dramatically worse over the past two years when compared with the results of the January 2011 audiogram.  By way of explanation, the examiner opined that the recent worsening of the appellant's hearing could not be attributed to his service, as it indicated a drastic change attributable to an unknown medical etiology.  However, the examiner did not comment on whether the appellant's previous complaints of hearing problems (i.e., his reported hearing loss and tinnitus prior to the January 2011 audiogram) had been caused by the hazardous noise exposure during service.

In sum, the audiological examinations of record are inadequate to render a decision on the appellant's claims for a bilateral hearing loss disability and bilateral tinnitus.  Consequently, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appellant. If he asserts that he had additional periods of federal service, he should submit evidence of such service.  (The recognized service is listed on page 2.)

2.  The AOJ should have the appellant scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral hearing loss disability and tinnitus.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

The examiner should provide an opinion responding to the following questions: 

(a)  Is it as likely as not (50 percent probability or greater) that the appellant's bilateral hearing loss disability is due to noise exposure in service?

(b)  Is it as likely as not (50 percent probability or greater) that the appellant's tinnitus is due to noise exposure in service?

The examiner should specifically discuss the claimed incident involving the firing of 90 mm guns during active duty training, as well as any post-service occupational noise exposure the appellant may have experienced.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  The AOJ should contact that appellant and request copies of all treatment records or examinations that postdate his period of service.

4.  After completing all indicated development, the AOJ should readjudicate the claim.  If any benefit sought on appeal remains denied, the RO should furnish a Supplemental Statement of the Case.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


